Title: From John Adams to Robert R. Livingston, 9 July 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris. 9th. July. 1783.
          Since the dangerous fever I had in Amsterdam, 2. years ago, I have never enjoyed my health: Thro’ the whole of the last Winter & Spring I have suffered under weaknesses & pains, wh: have scarcely permitted me to do business: The excessive heats of the last week or two have bro’t on me a fever again, which exhausts one in such a manner as to be very discouraging & incapacitates one for every thing: In short, nothing, but a return to America, will ever restore my health, if even that should do it. In these Circumstances, however, we have negotiations to go thro’, and your dispatches to answer.—
          The liberal Sentiments in England, respecting Trade, are all lost for the present, & we can get no answer to any thing: It is the same thing with the Dutch. One of the Dutch Ambassadors told me yesterday at Versailles, that now for five weeks the English had never said one word to them, nor given them any answer. These things indicate that the Ministry don’t think themselves permanent.—
          The C. de Vergennes asked Dr: Franklin & me yesterday if we had made our visits. We answd. we had, & that they been promptly returned.— The thing in agitation, says the Comte, is for you to determine, whether your Definitive Treaty shall be signed under the mediation of the two Imperial Courts, or not. Ours & the Spanish Treaty with England are to be so finished, & if you determine in favor of it, you have only to write a letter to the Ministers of the Imperial Courts, who are here. I told him, in the present Case, I did not know what a mediation meant. He smiled; but did not seem to know any better than I; at least he did not explain it. We told him we wd. determine upon it soon. How we shall determine I cannot say. For my own part, I see no harm in accepting the mediation, nor any other good, than a Compliment to the two Empires. In Europe it may be thought an honour to us, & therefore I shall give my voice, as at present informed, in favor of it, as it seems rather to be the Inclination of the C. de Vergennes that we should.—
          Your late Dispatches, Sir, are not well-adapted to give spirits to a melancholy man, or to cure one sick of a fever. It is not possible for me at present to enter into a long detail in answer to them. You will be answd. I suppose by all the Gentlemen, jointly— In the mean time I beg leave to say to you a few words upon two Points—
          1st.— The Seperate Article never appeared to me of any Consequence to conceal from this Court. It was an agreement we had a right to make—it contained no injury to France or Spain: indeed I know not what France has, or ever had, to do with it. If it had been communicated to this Court, it wd. probably have been, by them, communicated to Spain, and she might have tho’t more about it, than it was worth.— But how you can conceive it possible for us to treat at all with the English, upon supposition that we had communicated every, the minutest, thing to this Court, when this Court were neither obliged, nor thought proper to communicate any thing whatever to us, I know not. We were bound by Treaty no more than they to communicate. The Instructions were found to be absolutely impracticable.— That they were too suddenly published is very true.—
          2dly.— A Communication of the Treaty to this Court, after it was agreed upon, & before it was signed, wd. infallibly have prevented the whole Peace. In the first place, it was very doubtfull, or rather, on the contrary, it is certain the English Minister never wd. have consented that we should communicate it. We might, it is true, have done without his Consent or Knowledge—but what would have been the Consequence? The French Minister would have said the Terms were very good for us, but we must not sign ’till they signed: and this would have been a Continuance of the war for another year at least— It was not so much from an apprehension that the French wd. have exerted themselves to get away from us terms that were agreed on, that they were withheld. It was then too late, & we have reason to apprehend that all of this kind had been done which could be done. We knew they were often insinuating to the British Ministers things against us, respecting the Fisheries, Tories &c. during the negotiation—and Mr: Fitzherbert told me the C. de Vergennes had “fifty times reproached him for ceding the Fisheries, and said it was ruining the English & French Commerce both.”— It was not suspicion—it was certain knowledge, that they were against us upon the points of the Tories, Fisheries, Mississippi, & the Western-Country. All this Knowledge, however, did not influence us to conceal the Treaty— We did not, in fact, conceal it— Dr: Franklin communicated the Substance of it to the Comte, & Mr: Rayneval. So did I. In a long Conversation, with the Comte & Mr: Rayneval together, I told them the substance of what was agreed, and what we further insisted on, & the English then disputed.—
          But the signing before them is the point. This we could not have done, if we had shewn the Treaty & told them we were ready. The Comte would certainly have said to us, you must not sign till we sign. To have signed after this would have been more disagreable to him & to us too: Yet we must have signed or lost the Peace. The Peace depended on a day. Parliament had been waiting long & once prorogued. The Minister was so pressed he could not have met Parliament & kept his place, without an agreement upon terms, at least with America— If we had not signed the Ministry would have been changed and the Coalition come in—and the whole world knows the Coalition would not have made Peace upon the present terms & consequently not at all this year. The Iron was struck in the few critical moments when it was of a proper heat, & has been moulded into an handsome vessell: If it had been suffered to cool, it wd. have flown in Pieces like Glass.— Our Countrymen have great reason to rejoice that they obtained so good a Peace, when & as they did. With the present threat’ning appearances of a Northern war, which will draw in France, if our Peace was still to be made, we might find cause to tremble for many great advantages that are now secured. I believe the Comte himself, if he were now to speak his real Sentiments, wd. say he is very glad we signed when we did, & that without asking his Consent. The Duc de la Vauguyon told me & Mr: Brantzen, together, last Saturday, “if you had not signed when you did, we should not have signed when we did”— If they had not signed when they did, D’Estaing would have sailed from Cadiz, and in that case nobody wd. have signed to this day.— It is not possible for men to be in more disagreable Circumstances than we were. We are none of us men of principles or dispositions to take pleasure in going against your Sentiments, Sir, much less those of Congress: But, in this case, if we had not done it, our Country would have lost Advantages beyond Computation.—
          On Monday, Sir, we pursued our visits & today we finish. Yesterday at Court all the foreign Ministers behaved towards us, without reserve, as Members of the Corps Diplomatique—so that we shall no longer see those lowering Countenances, solemn looks, distant Bows, & other peculiarities, which have been sometimes diverting & sometimes provoking, for so many years.—
          With great respect & Esteem, I have the honor to be, / Sir, / Your Most Obedt: / humle: servt:
          John Adams.
        